Citation Nr: 0000685	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-13 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran is reported to have had honorable military 
service from September 1966 to June 1970 and from September 
1970 to August 1972.  His DA Form 20 confirms service in the 
Republic of Vietnam from May 8, 1968 to June 17, 1970 and 
from September 23, 1970 to September 22, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran was not in combat and does not have a 
diagnosis of PTSD based upon a verified stressor from 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not inherently 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to his claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the VA's duty to assist 
him with the development of facts pertinent to his claim, as 
mandated by 38 U.S.C.A. § 5107(a).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In this case, 
during service, the veteran was seen for "[e]motional and 
attitudinal problems which might compromise his judgment and 
reliability" in January 1972.  However, his periodic 
examination reports, including the report of his June 1972 
separation examination, reflect no psychiatric diagnoses.  

Subsequent to service, the first evidence of a psychiatric 
disorder is the report of a January 1997 examination 
conducted by Richard Michaud, M.D., at the request of the VA.  
This report reflects that the veteran reported a severe 
sleeping problem, "bad dreams," uncontrollable daydreams, 
irritability, jumpiness, loss of self-esteem, guilt feelings, 
loneliness, and apprehensiveness about family gatherings.  
The veteran indicated his dates of service in Vietnam, but 
the examination report contains no descriptions of specific 
in-service events.  A mental status examination revealed the 
veteran to be initially tense and uncomfortable.  His speech 
was coherent, logical, and rational, without either 
psychomotor retardation or acceleration.  The content of his 
thoughts revealed anxiety, with low self-esteem and mixed 
feelings about his life, his work, and his role as a father 
and as a partner for his wife.  The examiner noted that the 
veteran's general mood was depressed, with such somatic 
symptoms as chronic headaches and sleep disturbances, and 
that he was "rationalizing his discomfort" so as not to 
appear "emotional" and "crazy" to others.  No signs of a 
hallucinatory process were elicited, and the examiner noted 
no actual clinical symptoms of major depression.  The 
examiner concluded that the veteran suffered from chronic 
PTSD of an "important" degree.

In an addendum dated in June 1997, Dr. Michaud noted that the 
veteran reported that he underwent several "dramatic 
experiences" during service.  When questioned, the veteran 
described the dropping of a bomb on a bunker in Vietnam, with 
the subsequent deaths of the soldiers inside.  However, the 
examiner also noted that the veteran was reluctant to 
describe his experiences in greater detail because of his 
preoccupation with his feelings, shame, and sense of revolt. 

The claims file also includes an July 1998 statement from 
Frederick W. Lundell, MDCM, CSPQ, FRCP(C), FAPA, who had also 
treated the veteran.  In this letter, Dr. Lundell did not 
cite to specific in-service experiences of the veteran, 
although he noted that the veteran's "story of three tours 
in Vietnam would make a classic novel, rather 
autobiography."  He noted that the Axis I diagnosis was 
"unequivocally" chronic PTSD.  A Global Assessment of 
Functioning (GAF) score of 50 was assigned, and Dr. Lundell 
noted that the veteran's social and family adjustment was 
minimal and that his symptoms had interfered with his 
employability.

In the present case, in view of the evidence described above, 
the Board finds that the veteran has submitted evidence of a 
medical diagnosis of PTSD.  Nonetheless, the veteran's 
diagnosis of PTSD must be based upon either participation in 
combat with the enemy or a verified in-service stressor for 
service connection to be warranted, as noted above.  Medical 
nexus evidence is insufficient, in and of itself, to 
predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  Thus, the question 
becomes whether the veteran either engaged in combat with the 
enemy during service or experienced a verified in-service 
stressor upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
commendations.  In this regard, the Board observes that the 
veteran's military records indicate that he was awarded the 
National Defense Service Medal; the Vietnam Campaign Medal, 
with a "60" device; four Overseas Stripes; the Army 
Commendation Medal; the Republic of Vietnam Service Medal; 
and an SPS Rifle commendation.  The Board also notes that the 
veteran's DD Form 214 indicates that his military 
occupational specialty was in armor intelligence, and his DA 
Form 20 also indicates principal duties as a water supply 
specialist, a water purification specialist, and a squad 
leader.  However, these records do not reflect that the 
veteran received such combat-related citations as the Purple 
Heart or the Combat Infantryman Badge, and there is no 
further evidence suggesting participation in combat with the 
enemy, such as treatment for combat-related injuries during 
service.  In short, the veteran's claims file includes no 
evidence, other than his lay assertions, to verify his 
claimed stressor events from service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified stressor or 
stressors.  In statements received by the RO in July 1996 and 
April 1997, the veteran reported six separate stressors.  He 
described an incident on May 11 or 12 of 1968, when an 
unidentified man was killed in a rocket attack.  The second 
stressor reportedly occurred in late May or early June in 
1969 at Long Binh and involved a mortar attack in the 
vicinity of where the veteran was stationed; he noted that 
the area looked like "a moon scope."  The veteran further 
reported that, on October 30, 1969 at Long Binh, he 
accidentally hit an old man while driving a jeep.  With 
regard to the fourth incident, the veteran indicated that, 
between October 7 and October 14 of 1970, he witnessed a 
Vietnamese man nearly beaten to death by the local regional 
force commander at Cam Lo.  Also, reportedly on October 13 or 
14 of 1970 and at Cam Lo, the veteran accidentally discharged 
his gun while disarming it and shot himself in the left leg.  
The final incident allegedly occurred on December 26 or 
December 27 of 1970, when the veteran was reportedly hit by a 
truck loaded with civilian workers and driven by a civilian.  

Additionally, in a statement received in August 1997, the 
veteran described an attack on a bunker near Quang Tri during 
the second half of October 1970.  He noted that this attack 
was "the first and last time that I came under intense 
mortar and rocket attack."  The Board also observes that, 
during his July 1999 VA videoconference hearing, the veteran 
placed particular emphasis on the October 1969 vehicular 
incident, which, according to the veteran, might have 
actually occurred in September 1969, and the May 1968 rocket 
attack.  The veteran testified that there was no record made 
of the vehicle incident and he did not know the name of the 
man killed in the rocket attack.  The veteran testified that 
he had difficulty remembering dates.  He also testified that 
while he witnessed events he was not actually in a combat 
unit.  

As the veteran reported specific details of his alleged 
stressors, the RO requested pertinent materials for the 
veteran's units, Company A of the 7th Engineering Battalion 
and the 82nd Engineering Company, from the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center).  The only mention of the veteran in these 
reports concerns treatment for a minor right leg wound from 
cleaning a pistol on October 28, 1970.  However, these 
records also show that Long Binh Post was subjected to fire 
on May 11, 1968, with one man killed in action, and to a 
rocket landing on May 12, 1968, with no resultant deaths.  
Also, on May 12, 1969, Long Binh Post received approximately 
22 rounds of 107 mm. rocket fire, with one soldier killed and 
16 others wounded.  

In reviewing the materials received from the Unit Records 
Center, the Board notes that these records confirm attacks on 
Long Binh on May 11 and May 12 of 1968 and that the veteran's 
reported stressor from late May/early June of 1969 appears to 
be consistent with the May 12, 1969 attack on Long Binh Post 
described in the military records.  The Board observes, 
however, that these records do not confirm that the veteran 
was in the vicinity of these attacks at the times of their 
occurrences.  The Board also notes the confirmation of an 
accidental, self-inflicted leg injury in October 1970, 
although the veteran reported a left leg injury and the 
records indicate a right leg injury.  Nevertheless, even 
assuming, without conceding, that the materials received from 
the Unit Records Center sufficiently verify these particular 
stressors, the veteran's examiners have not based their 
diagnoses of chronic PTSD on those specific stressors.  
Rather, the only specific in-service event noted in any of 
the veteran's examination reports is an undated bunker 
explosion with multiple deaths, as noted in the June 1997 
addendum from Dr. Michaud.  These reports contain no 
references whatsoever to the specific events noted in the 
materials from the Unit Records Center.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
veteran has been diagnosed with PTSD.  However, the evidence 
of record, including the veteran's testimony, does not 
reflect participation in combat with the enemy, and there is 
no evidence showing that the veteran's current medical 
diagnosis of PTSD is based upon a verified stressor from 
service.  In that regard, it is also noted that the veteran 
testified at his personal hearing that he could not remember 
dates and was not able to provide additional details 
warranting further efforts to verify his claimed stressors.  
As such, the Board finds that the preponderance of the 
evidence is against his claim for service connection for 
PTSD.  In reaching this determination, the Board has 
considered the doctrine of reasonable doubt, as set forth in 
38 U.S.C.A. § 5107(b) (West 1991).  However, as the 
preponderance of the evidence is against the veteran's claim, 
this doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for PTSD is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

